Citation Nr: 9908320	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  93-04 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic 
encephalopathy, currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1959.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied a claim for an increased 
rating for service-connected post-traumatic encephalopathy, 
then rated 10 percent disabling.  
The veteran timely appealed this determination.

In a February 1994 RO rating decision, a 50 percent rating 
was assigned.  However, inasmuch as a higher evaluation for 
the veteran's post-traumatic encephalopathy is potentially 
available, and as the issue of an increased rating was 
already in appellate status at the time of the February 1994 
rating action, the Board will consider entitlement to an 
increased rating for post-traumatic encephalopathy for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


REMAND

The Board notes that the veteran, through his representative, 
has asserted entitlement to a 100 percent schedular 
evaluation, or, in the alternative, a total rating based on 
unemployability due to post-traumatic encephalopathy.  The 
Board construes this as a claim for a 100 percent schedular 
evaluation either under the former or revised criteria of 
Diagnostic Code 9304 as well as the former 38 C.F.R. 
§ 4.16(c) (1996).  

An April 1998 supplemental statement of the case reflects 
that the RO considered the veteran's 
Counseling/Evaluation/Rehabilitation file.  A careful search 
of the claims file does not reveal this evidence to be 
currently associated.  Because the duty to assist includes 
obtaining records pertinent to the claim, the Board requests 
that the veteran's Counseling/Evaluation/Rehabilitation file 
be associated with the claims folder.  This is also necessary 
to ensure that the record on appeal is complete.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Bell v. 
Derwinski, 2 Vet. App. 611, 612 (1992).  

The veteran testified that he has not worked since 1987 and 
both he and his representative allege that he his 
unemployable due to post-traumatic encephalopathy.  
Neuropsychological testing results in March 1997 reflect 
bizarre mentation, strong affective symptoms, and 
longstanding weakness in visual-spatial skills.  However, the 
veteran's lack of effort cast doubt on the test results, 
according to the examiner.  The recent medical evidence of 
record does not address the veteran's employability nor has a 
Global Assessment of Functioning (GAF) score been assigned.  
Therefore, the Board is unable to accurately determine 
whether a 100 percent evaluation is warranted.  Specifically 
requested are both a medical opinion addressing the veteran's 
ability to obtain and retain substantial gainful employment 
and a GAF score.

Accordingly, the Board finds that a remand is warranted for a 
supplemental opinion, and, if deemed necessary by the 
examiner, for further examination of the veteran for 
assignment of a GAF score and a comprehensive assessment as 
to whether his post-traumatic encephalopathy is so severe as 
to render him unemployable.

Where, as here, the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Therefore, after all actions 
required in this REMAND are completed, the RO's review of the 
issue on appeal must consider all the medical evidence under 
both the former and revised provisions of 38 C.F.R. § 4.16 
and the rating schedule, whichever is to the veteran's 
advantage.  The Board notes that the RO has advised the 
veteran of both the old and new rating criteria and has 
considered the claim under both the old and new criteria in 
the most recent supplemental statement of the case.



Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request and associate 
with the claims file (a) the Counseling 
/ Evaluation / Rehabilitation file cited 
in the supplemental statement of the 
case, and (b) copies of all available 
treatment records concerning the 
veteran's post-traumatic encephalopathy 
since March 1998.  All records received 
should be associated with the claims 
file; however, if any search for records 
yields negative results, that fact 
should clearly be documented in the 
claims file.

2.  After receiving and associating the 
above-mentioned records with the claims 
file, the RO is to arrange to have the 
assembled records and a copy of this 
REMAND reviewed by the VA examiner who 
provided the March 1997 VA mental 
disorders examination report and the 
August 1997 addendum (or, if that 
examiner is unavailable, a suitable 
substitute).  After such review of the 
assembled records, the examiner should 
assign a GAF score and offer an opinion 
as to whether the veteran's post-
traumatic encephalopathy symptoms would 
prevent him from obtaining or retaining 
substantially gainful employment and, if 
so, should provide the complete 
rationale, to include appropriate 
reference to other evidence of record, 
for that determination, in a typewritten 
report. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development 
is incomplete or deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should again 
consider the veteran's claim.  The RO's 
review of an increased rating for post-
traumatic encephalopathy should include 
consideration of both the former and 
revised applicable criteria, to include 
38 C.F.R. § 4.16(c) (1996), as well as 
consideration of an increased evaluation 
under 38 C.F.R. § 3.321.  If any 
determination remains unfavorable to the 
veteran, he and his representative 
should then be provided with a 
supplemental statement of the case and 
afforded the appropriate time to respond 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any ultimate outcome warranted.  The veteran 
and his representative are free to submit additional evidence 
while the matter is on remand; however, no action of the 
veteran is required until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


